Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 8/29/2022. Claims 1, 12 and 15 are amended. Claims 1-16 are pending. 
Allowable Subject Matter
Claims 1-16 are allowed. 
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for changing the version of a packet data convergence protocol. 

The examiner finds applicant’s claim amendment filed on 8/29/2022, to be patentable over the teachings of cited prior art reference(s) of, Norrman et al. (US Patent Publication No. 2011/0305339) in view of Shaheen et al. (US Patent Publication No. 2018/0092085). The examiner notes that neither of the reference(s), alone or in combination, teaches applicant’s newly amended claim feature(s) of, “wherein the first system is different from the second system, wherein the first security algorithm configuration includes a first ciphering algorithm for the PDCP of the first system and a first integrity protection algorithm for the PDCP of the first system, and wherein the second security algorithm configuration includes a second ciphering algorithm for the PDCP of the second system and a second integrity protection algorithm for the PDCP of the second system; deriving a first security key for the PDCP of the first system, based on the first security algorithm configuration, wherein the first security key includes KRRCint key related to the first integrity protection algorithm included in the security mode command message; verifying integrity protection of the security mode command message, based on the first integrity protection algorithm included in the security mode command message and based on the first security key including the KRRCint key related to the first integrity protection algorithm included in the security mode command message”. The newly amended claim feature(s) in conjunction with the other claim limitation element(s) of applicant’s independent claims makes applicant’s independent claims allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification (Title)
Applicant’s amended title submitted on 8/29/2022, is descriptive of the claimed invention. The examiner withdraws the objection. 
Examiner’s Remarks - 35 USC § 103
The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Norrman; Karl et al. (US-20110305339) and Blankenship; Yufei Wu et al. (US Patent Publication No. 2015/0124708).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497